         Case 2:17-cv-04540-WB Document 241 Filed 10/25/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA and                            )
STATE OF NEW JERSEY,                        )
                                            )
                       Plaintiffs,          )
v.                                          )         Civil Action No. 2:17-cv-04540 (WB)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States; )
ALEX M. AZAR II, in his official            )
capacity as Secretary of Health and         )
Human Services; UNITED STATES               )
DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES; STEVEN T.                   )
MNUCHIN, in his official capacity as        )
Secretary of the Treasury; UNITED           )
STATES DEPARTMENT OF THE                    )
TREASURY; RENE ALEXANDER                    )
ACOSTA, in his official capacity as         )
Secretary of Labor; and UNITED STATES )
DEPARTMENT OF LABOR,                        )
                                            )
                       Defendants.          )
____________________________________)

                                   JOINT STATUS REPORT

       In a July 30, 2019 order, the Court stayed “further proceedings in this matter . . . pending

resolution of any appeal of the Third Circuit's decision in Trump III by Defendants and

Defendant-Intervenor.” Order, ECF No. 232, at 5. The Court also ordered the parties to file a

joint status report on October 25, 2019 and every 90 days thereafter. The parties hereby report as

follows. Both Federal Defendants and Defendant-Intervenor have filed petitions for certiorari in

the U.S. Supreme Court. Petition for Writ of Certiorari, Trump v. Pennsylvania (No. 19-454)

(filed Oct. 3, 2019); Petition for Writ Certiorari, Little Sisters of the Poor v. Pennsylvania (No.

19-431) (filed Oct. 1, 2019). The States’ responses to the petitions are due December 9, 2019.



DATED: October 25, 2019                        Respectfully submitted,

                                               JOSEPH H. HUNT
Case 2:17-cv-04540-WB Document 241 Filed 10/25/19 Page 2 of 4



                           Assistant Attorney General

                           MICHELLE R. BENNETT
                           Assistant Director, Federal Programs Branch

                           /s/ Justin M. Sandberg
                           JUSTIN M. SANDBERG (Il. Bar No. 6278377)
                           Senior Trial Counsel
                           MICHAEL GERARDI
                           CHRISTOPHER R. HEALY
                           REBECCA M. KOPPLIN
                           DANIEL RIESS
                           Trial Attorneys
                           U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                           1100 L Street, NW
                           Washington, D.C. 20001
                           (202) 514-5838
                           Justin.Sandberg@usdoj.gov
                           Attorneys for Federal Defendants


                           JOSH SHAPIRO
                           Attorney General
                           Commonwealth of Pennsylvania

                           /s/ Michael J. Fischer________
                           MICHAEL J. FISCHER
                           Chief Deputy Attorney General
                           AIMEE D. THOMSON
                           JACOB B. BOYER
                           Deputy Attorneys General
                           Office of Attorney General
                           1600 Arch St. Suite 300
                           Philadelphia, PA 19103
                           (215) 560-2171
                           mfischer@attorneygeneral.gov


                           GURBIR S. GREWAL
                           Attorney General of New Jersey

                           /s Glenn J. Moramarco
                           GLENN J. MORAMARCO
                           Assistant Attorney General
                           Office of the Attorney General
                           R.J. Hughes Justice Complex
                           25 Market Street
                           Trenton, NJ 08625
                           (609) 376-3235
                           Glenn.Moramarco@law.njoag.gov
Case 2:17-cv-04540-WB Document 241 Filed 10/25/19 Page 3 of 4



                             /s/ Diana Verm
                           Mark Rienzi, pro hac vice
                           Lori Windham, pro hac vice
                           Eric Rassbach, pro hac vice
                           Diana Verm, pro hac vice
                           The Becket Fund for Religious Liberty
                           1200 New Hampshire Ave. NW, Suite 700
                           Washington, DC 20036
                           Telephone: (202) 955-0095
                           Facsimile: (202) 955-0090
          Case 2:17-cv-04540-WB Document 241 Filed 10/25/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that, on October 25, 2019, a copy of the forgoing document was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.



DATED this 25th day of October, 2019.                     /s/ Justin M. Sandberg
                                                          JUSTIN M. SANDBERG
